MEMORANDUM**
Darrel Lee Harig appeals the district court’s summary judgment in his action alleging wrongfiil termination in violation of the Family Medical Leave Act (“FMLA”), 29 U.S.C. § 2601-2654 et seq. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni 31 F.3d 813, 815-16 (9th Cir. 1994), and we affirm.
It is undisputed that Boeing terminated Harig for unexcused absences, and four days later refused to reinstate him because Boeing learned Harig made death threats against a co-worker.
The district court properly concluded that Boeing had good cause to not reinstate Harig once it learned of the death threats he made against a co-worker. Harig presented no evidence that Boeing discriminated or retaliated against him on the basis of FMLA leave. See 29 U.S.C. § 2615(a)(2). Therefore, the district court properly granted summary judgment to defendant on Harig’s 29 U.S.C. § 2615(a)(2) claim.
The district court also properly determined that Harig did not set forth evidence sufficient to recover damages under the FMLA. See 29 U.S.C. §§ 2615 and 2617.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *852courts of this circuit except as may be provided by 9th Cir. R. 36-3.